Citation Nr: 0117621	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  99-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disorder.  

3.  Entitlement to service connection for peptic ulcer 
disease, claimed as secondary to medication prescribed for 
service-connected low back disability.  

4.  Entitlement to an earlier effective date for a 40 percent 
evaluation for service-connected low back disability, prior 
to May 12, 1992.  

5.  Entitlement to an earlier effective date for a 30 percent 
evaluation for tinea pedis and cruris with surgical removal 
of toenails, prior to May 12, 1992.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1965 to January 
1975.  Historically, by a July 1980 decision, the Board of 
Veteran's Appeals (Board) denied service connection for a 
cardiovascular disability.  By a December 1982 decision, the 
Board denied service connection for a kidney disorder and 
denied reopening of the claim for service connection for a 
cardiovascular disability.  By March 1987 and October 1995 
decisions, the Board denied reopening of the claims for 
service connection for cardiovascular and kidney 
disabilities.  That October 1995 Board decision represents 
the last final decision on said service connection issues.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

By a February 1991 decision, the Board denied an evaluation 
in excess of 20 percent for chronic lumbosacral strain and an 
evaluation in excess of 10 percent for fungal infection of 
the feet with history of plantar keratosis, postoperative 
amputation of the distal phalanx of the left middle toe, and 
surgical removal of toenails.  A subsequent memorandum 
decision by the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) affirmed that February 1991 Board decision.  
Appellant subsequently appealed a November 1992 rating 
decision, which, in part, confirmed a 20 percent for chronic 
lumbosacral strain and a 10 percent evaluation for fungal 
infection of the feet with history of plantar keratosis, 
postoperative amputation of the distal phalanx of the left 
middle toe, and surgical removal of toenails.  In October 
1995, the Board, in part, remanded said increased ratings 
issues to the RO for additional evidentiary development.  By 
an April 1997 rating decision, the service-connected 
postoperative amputation of the distal phalanx of the left 
middle toe was separately rated as noncompensable; and the 
service-connected fungal infection of the feet with history 
of plantar keratosis and surgical removal of toenails was 
reclassified as tinea pedis and cruris with surgical removal 
of toenails and the 10 percent evaluation was increased to 30 
percent, effective May 12, 1992.  

By an April 1998 decision, the Board, in part, affirmed a 30 
percent evaluation for tinea pedis and cruris with surgical 
removal of toenails and awarded an increased rating of 40 
percent for the service-connected low back disability (and an 
August 1999 Board decision denied on the merits appellant's 
motion alleging clear and unmistakable error in said April 
1998 Board decision).  

This matter came before the Board on appeal from a June 1998 
implementing rating decision by the Nashville, Tennessee, 
Regional Office (RO), which denied a total rating based on 
individual unemployability and assigned May 12, 1992 as the 
effective date of said Board decision's award of an increased 
40 percent rating for the service-connected low back 
disability, reclassified as lumbar spine degenerative disc 
disease.  Appellant subsequently appealed a December 1998 
rating decision, which denied reopening of the claims for 
service connection for cardiovascular and kidney 
disabilities; denied service connection for peptic ulcer 
disease, claimed as secondary to medication prescribed for 
service-connected low back disability; and denied an 
effective date earlier than May 12, 1992 for a 30 percent 
evaluation for tinea pedis and cruris with surgical removal 
of toenails.  

A February 1999 RO hearing was held.  In March 2001, a 
hearing was held before the undersigned Board Member in 
Washington, D.C.  

The Board will render a decision herein on the issues stated 
on the title page of this decision, except for the issues of 
secondary service connection for peptic ulcer disease and a 
total rating based on individual unemployability, which will 
be dealt with in the REMAND section below.  


FINDINGS OF FACT

1.  By a July 1980 decision, the Board denied service 
connection for a cardiovascular disability, on the grounds 
that a cardiovascular disability was not shown in service or 
within the one-year presumptive period post service.  By a 
December 1982 decision, the Board denied service connection 
for a kidney disorder, on the grounds that a possible 
ureteral calculus was passed on a single occasion during 
service without residual disability; that although a 
congenital rotational anomaly of the right kidney was 
identified during service, a congenital condition is not 
legally considered a disability for service connection 
purposes and no superimposed kidney disease or injury was 
shown in service; and a chronic, acquired kidney disability 
was initially shown several years after service and was not 
related to service.  

2.  That December 1982 Board decision also denied reopening 
of the claim for service connection for a cardiovascular 
disability and March 1987 and October 1995 Board decisions 
denied reopening of the claims for service connection for 
cardiovascular and kidney disabilities, on the basis that new 
and material evidence had not been submitted.  

3.  Additional evidence submitted subsequent to that October 
1995 Board decision, which denied reopening of the claims for 
service connection for cardiovascular and kidney 
disabilities, when viewed in the context of all the evidence, 
is cumulative or duplicative; does not bear directly and 
substantially upon the specific matter under consideration; 
and is not so significant that it must be considered in order 
to fairly decide the merits of said claims.  

4.  By a February 1991 decision, the Board denied an 
evaluation in excess of 20 percent for chronic lumbosacral 
strain and an evaluation in excess of 10 percent for fungal 
infection of the feet with history of plantar keratosis, 
postoperative amputation of the distal phalanx of the left 
middle toe, and surgical removal of toenails.  That Board 
decision was based, in large part, on a September 1989 VA 
examination report.  A subsequent memorandum decision by the 
Court affirmed that February 1991 Board decision.  

5.  Appellant subsequently reopened his claims for increased 
ratings for his service-connected disabilities of the back 
and feet on May 12, 1992.  

6.  August 1992 VA examinations reports included clinical 
findings with respect to the service-connected low back and 
fungal disease of the lower extremities, which were 
essentially similar to those findings on said September 1989 
VA examination.  

7.  Based in large part on VA examination conducted in 1997, 
the RO in an April 1997 rating decision, separately rated as 
noncompensable the service-connected postoperative amputation 
of the distal phalanx of the left middle toe; and the 
service-connected fungal infection of the feet with history 
of plantar keratosis and surgical removal of toenails was 
reclassified as tinea pedis and cruris with surgical removal 
of toenails and the 10 percent evaluation was increased to 30 
percent, effective May 12, 1992.  

8.  By an April 1998 decision, the Board, in part, affirmed a 
30 percent evaluation for tinea pedis and cruris with 
surgical removal of toenails and, based largely on VA 
examination conducted in 1997, awarded an increased rating of 
40 percent for the service-connected low back disability (and 
an August 1999 Board decision denied on the merits 
appellant's motion alleging clear and unmistakable error in 
said April 1998 Board decision).  

9.  A June 1998 implementing rating decision assigned May 12, 
1992 as the effective date of said Board decision's award of 
an increased 40 percent rating for the service-connected low 
back disability, reclassified as lumbar spine degenerative 
disc disease, on the basis that that was date of reopened 
claim.  

10.  It was not factually ascertainable that appellant's 
service-connected low back disability was indicative of 
severe lumbosacral strain, severe limitation of back motion, 
or severe intervertebral disc syndrome of the lumbar spine, 
or that the service-connected fungal disease of the lower 
extremities was manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement, one-year prior to 
the May 12, 1992 date of receipt of reopened claims.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the Board's October 1995 
Board decision, which denied reopening of the claims for 
service connection for cardiovascular and kidney 
disabilities, is not new and material, and the claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2000).

2.  The criteria for an effective date earlier than May 12, 
1992 for an evaluation in excess of 40 percent for 
appellant's service-connected low back disability, classified 
as lumbar spine degenerative disc disease, have not been met.  
38 U.S.C.A. §§ 1155, 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1992-2000).

3.  The criteria for an effective date earlier than May 12, 
1992 for an evaluation in excess of 30 percent for 
appellant's service-connected fungal disease of the lower 
extremities, classified as tinea pedis and cruris with 
surgical removal of toenails, have not been met.  38 U.S.C.A. 
§§ 1155, 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1992-2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen Claims of Entitlement to Service Connection for 
Cardiovascular and Kidney Disabilities

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for cardiovascular and 
kidney disabilities, "new" evidence means more than 
evidence which was not previously physically of record, and 
must be more than merely cumulative.  To be "material" 
evidence, it must by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board's October 1995 Board decision, which denied 
reopening of the claims for service connection for 
cardiovascular and kidney disabilities, is final and may not 
be reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a), 20.1105; Manio v. Derwinski, 1 Vet. App. 
140 (1991); Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. 
Cir. 1994).  Parenthetically, appellant has not argued any 
other legal basis for attacking that final Board decision.

With regard to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of the claims to 
reopen service connection for cardiovascular and kidney 
disabilities.  After reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed and that no useful purpose would be served by 
remanding said issues with directions to provide additional 
assistance to the appellant.  See Counts v. Brown, 6 Vet. 
App. 473 (1994) and Graves v. Brown, 8 Vet. App. 522, 525 
(1996), wherein the Court held that:

[W]hen a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material but has not been 
submitted with the application, the 
Secretary has a duty under section 5103 
to inform a claimant of the evidence that 
is "necessary to complete the 
application."

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.) became law.  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
opinion when such opinion is necessary to make a decision on 
a claim.  However, it appears that such duty to assist 
provisions requiring examinations or medical opinions are 
dependent on whether "new and material" evidence has been 
submitted to reopen the claims.  See, in particular, 
38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 1991).  

The Board finds that appellant and his representative were 
knowledgeable regarding the necessity of competent evidence 
showing that said claimed disabilities were related to 
military service, either under direct-incurrence, 
presumptive, or aggravation service connection legal 
theories.  See, in particular, a September 1999 Statement of 
the Case, which set out the applicable provisions of 
38 C.F.R. § 3.156(a), the need for "new and material" 
evidence to reopen said claims at issue, and laws and 
regulations concerning general service connection principles.  
Additionally, the aforestated July 1980, December 1982, March 
1987, and October 1995 Board decisions discussed in detail 
the competent evidence then of record, the applicable legal 
theories, laws, and regulations governing service connection, 
including direct-incurrence, presumptive, and aggravation, 
and the reasons for denial of said claims.  It appears from 
the several volumes of claims folders that the RO has 
obtained available service medical records and other relevant 
medical records; appellant has submitted numerous medical 
records and other documents; and appellant has testified at 
various hearings over the years on said appellate issues.  It 
does not appear that appellant has informed the VA of the 
existence of any specific competent evidence that might prove 
to be new and material concerning said appellate issues.  See 
Graves, at 8 Vet. App. 525; and the Veterans Claims 
Assistance Act of 2000.  


A.  Cardiovascular Disability

The evidence previously considered in the aforecited July 
1980, December 1982, March 1987, and October 1995 Board 
decisions included appellant's available service medical 
records, which indicated that in April 1966, his blood 
pressure was 132/72.  In December 1967, chest pain and an 
upper respiratory infection were reported.  In January 1968, 
his blood pressure was 130/70.  In December 1969, his 
complaints included fever, headaches, dyspnea on 
exertion/exercise, chest pain on exercise, and night sweats.  
A single blood pressure reading of 140/90 was recorded.  In 
January 1971, his complaint's included headaches and vomiting 
and his blood pressure was 140/80.  A possible reaction to 
Darvon was assessed.  Significantly, however, his blood 
pressure was 120/80 in 1973; and on January 1975 service 
separation examination, his blood pressure was 120/80, a 
chest x-ray was negative, and no cardiovascular abnormality 
was clinically reported or diagnosed.  It is very significant 
that that January 1975 service separation examination report 
(a highly probative piece of evidence since it assessed 
appellant's health at time of service discharge) did not 
reveal any complaints, findings, or diagnoses pertaining to a 
cardiovascular disability.

Post-service clinical records revealed that in April 1975, 
appellant's blood pressure was 120/70.  An August 1975 VA 
examination revealed that his cardiovascular system was 
clinically described as normal, with a blood pressure reading 
of 140/70 and a negative chest x-ray study.  Significantly, 
blood pressure readings in March, May, and July 1976 were 
122/80, 110/72, and 126/80.  A December 1975 blood pressure 
reading was 140/82.  Blood pressure readings in March and 
April 1977 were 132/86 and 120/70, respectively.  A March 
1978 chest x-ray study was negative.  In August 1977 and 
April 1978, more than two years after service, his blood 
pressure was 130/90.  A March 1978 chest x-ray study was 
negative.  On December 1978 VA examination, nearly four years 
after service, a chest x-ray study was interpreted as showing 
slight relative cardiac prominence to the left.  Although 
cardiothoracic ratio was minimally increased on a February 
1979 chest x-ray study, the heart size was noted as within 
normal limits.  Although on May 1979 private hospitalization, 
left-sided chest pain and slight heart enlargement on chest 
x-ray were noted, acute myocardial infarction was not 
evident.  Possible idiopathic cardiomyopathy was diagnosed.  

Additionally, appellant testified at a May 1980 hearing, in 
essence, that his cardiovascular disability had an in-service 
onset, as evidenced by chest pain and other symptoms.  

Based on the evidence then of record, the Board in its July 
1980 decision denied service connection for a cardiovascular 
disability, on the grounds that a cardiovascular disability 
was not shown in service or within the one-year presumptive 
period post service.  Subsequent clinical records dated years 
after service included evidence of angina, chest pain, 
hypertension, and apparent heart disease, but did not relate 
any cardiovascular disability to service or proximate 
thereto.  Additionally, appellant's testimony at hearings on 
appeal in May 1985 and June 1993 is essentially cumulative or 
duplicative of his testimony previously considered by the 
Board.  Thus, the aforecited subsequent Board decisions 
determined that the evidence submitted since that prior July 
1980 Board decision did not constitute new and material 
evidence sufficient to reopen the claim.

The evidence received subsequent to said October 1995 Board 
decision is not new and material.  The clinical evidence 
includes numerous service medical records, private medical 
statements, or VA records that are either duplicative of 
evidence previously considered by the Board or are 
irrelevant, since they are dated many years after service and 
do not in any way relate a cardiovascular disability to 
service.  See, e.g., a May 1987 echocardiogram report, which 
showed mild cardiac enlargement; a January 1995 clinical 
record, which indicated that a cardiac catheterization was 
unremarkable and noncardiac chest pain was diagnosed; 
duplicative service medical records; and a March 1999 private 
clinical record , which assessed angina.  Additionally, 
appellant's testimony at February 1999 and March 2001 
hearings on appeal is essentially cumulative or duplicative 
of his testimony previously considered by the Board.  

The critical point is that none of the competent evidence 
submitted subsequent to said October 1995 Board decision 
indicates that any current cardiovascular disability is 
related to service or was manifested to a compensable degree 
within the one-year post-service presumptive period.  The 
Board has considered appellant's contentions and testimony.  
However, lay assertions of medical causation are not 
sufficient to reopen a claim under 38 U.S.C.A. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said 
October 1995 Board decision, which denied service connection 
for a cardiovascular disability, when viewed in the context 
of all the evidence, is cumulative or duplicative; does not 
bear directly and substantially upon the specific matter 
under consideration; and is not so significant that it must 
be considered in order to fairly decide the merits of said 
claim.  Since new and material evidence has not been 
submitted, the claim for service connection for a 
cardiovascular disability is not reopened.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1105.  The 
benefit-of-the-doubt doctrine is inapplicable, since new and 
material evidence has not been submitted to reopen the claim.  
Annoni v. Brown, 5 Vet. App. 463 (1993).


B.  Kidney Disability

The evidence previously considered in the aforecited December 
1982, March 1987, and October 1995 Board decisions included 
appellant's available service medical records.  The service 
medical records indicated that in July 1971, he experienced 
sudden onset of right flank pain associated with nausea and 
vomiting.  After initial treatment during hospitalization, 
including bedrest with intravenous fluids administered, no 
further episodes of pain were experienced and no calculi were 
obtained.  An intravenous pyelogram was performed, which 
demonstrated a satisfactorily functioning left kidney.  The 
right kidney was the site of a possible calyceal diverticulum 
or cavitation compatible with a diagnosis of papillary 
necrosis.  During a subsequent two-day period, he remained 
asymptomatic.  A cystoscopy with right retrograde bulb 
ureteral pyelogram was performed, which revealed apparent 
congenital anomaly involving all calices.  It was noted that 
the area thought to possibly represent calyceal diverticulum 
or papillary necrosis was probably a large infundibulum with 
no other evidence of pathology.  It was also noted that a 
spontaneously passed calculus, not retrieved, was a definite 
possibility as to the etiology of presenting symptoms.  Final 
diagnoses were congenital rotational anomaly of the right 
kidney; and possible right ureteral calculus, spontaneously 
passed and not retrieved.  Significantly, the remainder of 
the service medical records, including a January 1975 service 
separation examination report, do not reveal any complaints, 
findings, or diagnoses pertaining to a chronic, acquired 
kidney disability.  A urinalysis was unremarkable.  

The post-service clinical records indicated that in March 
1972, a cystoscopy did not reveal any kidney abnormality.  On 
August 1978 VA examination, the genitourinary system was 
clinically described as normal.  

In early 1980, more than five years after service, an 
intravenous pyelogram revealed no left kidney abnormality.  
The intravenous pyelogram results were interpreted as showing 
right pyelonephritis with possible right mid-calyceal 
diverticulum.  

Additionally, appellant testified at a November 1981 RO 
hearing, in essence, that regardless of whether he may have 
had a congenital kidney defect, his kidney was damaged during 
service, including by infection.  

Based on the evidence then of record, the Board in its 
December 1982 decision, denied service connection for a 
kidney disorder, on the grounds that a possible ureteral 
calculus was passed on a single occasion during service 
without residual disability; that although a congenital 
rotational anomaly of the right kidney was identified during 
service, a congenital condition is not legally considered a 
disability for service connection purposes and no 
superimposed kidney disease or injury was shown in service; 
and a chronic, acquired kidney disability was initially shown 
several years after service and was not related to service. 

Appellant's testimony at May 1985 and June 1993 RO hearings 
was essentially cumulative or duplicative of his testimony 
previously considered by the Board.  Thus, the aforecited 
subsequent Board decisions determined that the evidence 
submitted since that prior December 1982 Board decision did 
not constitute new and material evidence sufficient to reopen 
the claim.  

The evidence received subsequent to said October 1995 Board 
decision is not new and material.  The clinical evidence 
includes numerous service medical records, private medical 
statements, or VA records that are either duplicative of 
evidence previously considered by the Board or are 
irrelevant, since they are dated many years after service and 
do not in any way indicate that a chronic, acquired kidney 
disability had an in-service onset or was manifested to a 
compensable degree within the one-year post-service 
presumptive period; or that any congenital kidney disease or 
injury was permanently worsened during service, not due to 
natural progression of a disease process.  See, e.g., VA 
clinical records, which indicate that in November 1985, an 
intravenous pyelogram with nephrotomograms revealed an 
incompletely rotated right kidney; and an area in the left 
kidney mid-calyx suspicious for early papillary necrosis, 
noted as not evident in an earlier 1981 study.  In 1995, an 
intravenous pyelogram showed a normal left kidney and a 
malrotated right kidney with right hilum compression; and a 
December 1995 abdominal CT scan showed an incompletely 
rotated right kidney and findings consistent with a left 
renal cortex cyst.  

Additionally, appellant's testimony at February 1999 and 
March 2001 hearings on appeal is essentially cumulative or 
duplicative of his testimony previously considered by the 
Board.  

The critical point is that none of the competent evidence 
submitted subsequent to said October 1995 Board decision 
indicates that any current chronic, acquired kidney disability 
had an in-service onset or was manifested to a compensable 
degree within the one-year post-service presumptive period; or 
that any congenital kidney disease or injury was permanently 
worsened during service, not due to natural progression of a 
disease process.  

It should be pointed out that congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (2000).  A 
congenital or developmental disease, but not defect, may be 
aggravated by service, warranting service connection.  VA 
O.G.C. Precedent 82-90, 55 Fed. Reg. 45,711 (1990).  In that 
VA General Counsel Opinion, the term "disease" was 
characterized as "any deviation from or interruption of the 
normal structure or function of any part, or system of the 
body that was manifested by a characteristic set of symptoms 
or signs and whose etiology, pathology and prognosis may be 
known or unknown."  The term "defect" was defined as 
"structural or inherent abnormalities or conditions which 
are more or less stationary in nature."  

The service medical records have characterized appellant's 
right kidney abnormality as a "congenital anomaly."  An 
anomaly is medically defined as "marked deviation from the 
normal standard, especially as a result of congenital 
defects."  Dorland's Illustrated Medical Dictionary, 87 
(28th ed. 1994).  While the presumption of aggravation 
applies to a preexisting injury or disease, the appellant's 
congenital anomaly in question would appear to be medically 
characterized as a defect, not disease or injury; therefore, 
the presumption of aggravation would not apply nor may such 
congenital defect be aggravated by service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. §§ 3.303(c), 3.306 (2000), and 
VA O.G.C. Precedent 82-90.  Regardless of whether appellant's 
preexisting right renal condition in question was a 
"defect" versus disease or injury, even assuming arguendo 
that the preexisting condition in question was legally 
capable of being aggravated by appellant's service, there is 
no competent evidence received subsequent to the Board's 
October 1995 decision showing that a preexisting renal 
condition was in fact aggravated by service.  The Board has 
considered appellant's contentions and testimony.  However, 
lay assertions of medical causation are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray.  

Thus, additional evidence submitted subsequent to said 
October 1995 Board decision, which denied service connection 
for a kidney disability, when viewed in the context of all 
the evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.  Since new and material evidence has not been 
submitted, the claim for service connection for a kidney 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. §§ 3.156(a), 20.1105.  The benefit-of-the-doubt 
doctrine is inapplicable, since new and material evidence has 
not been submitted to reopen the claim.  Annoni.


II.  Entitlement to an Earlier Effective Date for a 40 
Percent Evaluation for a Low Back Disability and a 30 Percent 
Evaluation for Tinea Pedis and Cruris with Surgical Removal 
of Toenails, Prior to May 12, 1992.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the appellant with respect 
to the earlier effective date appellate issues.  The 
voluminous several volumes of claims folders contain numerous 
clinical records pertaining to the severity of appellant's 
service-connected disabilities at issue prior and subsequent 
to May 12, 1992, and there is no indication that any other 
such records exist for the pertinent period in question (the 
one-year period prior to May 12, 1992, date of receipt of 
application to reopen the claims).  Additionally, appellant 
was issued a Statement of the Case, which included relevant 
statutory and regulatory provisions concerning the effective 
date appellate issues and a detailed explanation of the 
rationale for said rating decision's denial of those issues.  
Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to the effective date appellate issues.  

Appellant seeks an earlier effective date for increased 
ratings for service-connected low back disability and tinea 
pedis and cruris with surgical removal of toenails, prior to 
May 12, 1992.  In general, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

By a February 1991 decision, the Board denied an evaluation 
in excess of 20 percent for chronic lumbosacral strain and an 
evaluation in excess of 10 percent for fungal infection of 
the feet with history of plantar keratosis, postoperative 
amputation of the distal phalanx of the left middle toe, and 
surgical removal of toenails.  That Board decision was based, 
in large part, on a September 1989 VA examination report.  A 
subsequent memorandum decision by the Court affirmed that 
February 1991 Board decision.  That February 1991 Board 
decision set forth the pertinent diagnostic criteria for 
rating said disabilities as the following:

A 20 percent evaluation is warranted for 
lumbosacral strain where there is muscle 
spasm on extreme forward bending and 
unilateral loss of lateral spine motion 
in a standing position.  A 40 percent 
evaluation requires severe lumbosacral 
strain manifested by listing of the whole 
spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 
percent evaluation is also warranted if 
only some of these manifestations are 
present if there is also abnormal 
mobility on forced motion.  38 C.F.R. 
Part 4, Diagnostic Code 5295.

Dermatophytosis is evaluated as for 
eczema under the provisions of 38 C.F.R. 
Part 4, Code 7806.  As with eczema, the 
evaluation will depend upon the location 
and extent of the disease and the 
repugnant disfigurement or other 
disabling characteristics of the 
manifestations of the disease.  38 C.F.R. 
Part 4, Diagnostic Code 7813.

A 10 percent evaluation is warranted for 
eczema with exfoliation, exudation or 
itching and involvement of an exposed 
surface or extensive area.  A 30 percent 
evaluation requires constant exudation or 
itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. Part 4, 
Diagnostic Code 7806.

That February 1991 Board decision stated that that 
appellant's lumbosacral strain was not manifested by severe 
symptomatology as to warrant a higher evaluation under 
Diagnostic Code 5295, since on September 1989 VA examination, 
appellant exhibited 65 degrees' forward flexion that was 
indicative of no more than moderate limitation of back 
motion; he had a satisfactory gait pattern of motion; and 
there were no paravertebral muscle spasms.  Additionally, 
that February 1991 Board decision stated that appellant's 
fungal infection of the feet with postoperative residuals did 
not warrant a higher evaluation under Codes 7813-7806, since 
that September 1989 VA examination report revealed that said 
disability was manifested primarily by scaliness and 
hyperpigmentation of the feet, without constant exudation or 
itching, extensive lesions, or marked disfigurement shown.  

Additionally, on September 1989 VA neurologic examination, 
there were no significant neurologic deficits of the lower 
extremities (although an x-ray showed some lumbosacral spine 
narrowing; and somewhat decreased sensation in the feet had 
been clinically shown on a contemporaneous examination).  
However, as that February 1991 Board decision pointed out, 
service connection was not then in effect for intervertebral 
disc syndrome of the lumbar spine.  

A subsequent memorandum decision by the Court affirmed that 
February 1991 Board decision.  Thus, an earlier effective 
date for either a 30 percent rating for the service-connected 
fungal infection of the feet with history of plantar 
keratosis and surgical removal of toenails (reclassified as 
tinea pedis and cruris with surgical removal of toenails) or 
a 40 percent rating for the service-connected low back 
disability may not be premised on the evidence of record at 
the time of that February 1991 Board decision.  

Appellant subsequently reopened his claims for increased 
ratings for his service-connected disabilities of the back 
and feet on May 12, 1992.  See appellant's letter received by 
VA on May 12, 1992, requesting increased disability ratings 
for his back and feet.  

Based in large part on VA examination conducted in 1997, the 
RO in an April 1997 rating decision, separately rated as 
noncompensable the service-connected postoperative amputation 
of the distal phalanx of the left middle toe; and the 
service-connected fungal infection of the feet with history 
of plantar keratosis and surgical removal of toenails was 
reclassified as tinea pedis and cruris with surgical removal 
of toenails and the 10 percent evaluation was increased to 30 
percent, effective May 12, 1992.  

By an April 1998 decision, the Board, in part, affirmed a 30 
percent evaluation for tinea pedis and cruris with surgical 
removal of toenails and, based largely on VA examination 
conducted in 1997, awarded an increased rating of 40 percent 
for the service-connected low back disability (and an August 
1999 Board decision denied on the merits appellant's motion 
alleging clear and unmistakable error in said April 1998 
Board decision).  

A June 1998 implementing rating decision assigned May 12, 
1992 as the effective date of said Board decision's award of 
an increased 40 percent rating for the service-connected low 
back disability, reclassified as lumbar spine degenerative 
disc disease, on the basis that that was date of reopened 
claim.  

The propriety of said April 1997 and June 1998 rating 
decision's assignment of May 12, 1992, date of reopened 
claim, as the effective date of said increased evaluations 
for the service-connected low back and feet disabilities, 
where medical evidence dated years after that date of 
reopened claim initially showed increased disability, is not 
at issue; rather, the legal issue for resolution is whether 
an effective date earlier than May 12, 1992 should have been 
assigned.  

Since the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year of such 
date, the relevant period to determine whether the service-
connected low back and feet disabilities were more disabling 
than reflected by the assigned respective 40 and 30 percent 
evaluations is the one-year period prior to May 12, 1992, 
date of receipt of application to reopen the claim.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

During the one-year period prior to May 12, 1992, date of 
receipt of application to reopen the claim, the clinical 
evidence of record primarily related to disabilities other 
than the service-connected low back and feet disabilities at 
issue.  However, it is of substantial evidentiary value that 
on August 1992 VA examination, shortly after that one-year 
period in question, clinical findings with respect to the 
back and lower extremities were essentially similar to those 
reported on said September 1989 VA examination.  On August 
1992 VA examination, appellant exhibited 65 degrees' forward 
flexion that was indicative of no more than moderate 
limitation of back motion; he had a satisfactory gait pattern 
of motion; and there were no paravertebral muscle spasms.  
Thus, although there was evidence of moderate limitation of 
low back motion consistent with the assigned 20 percent 
evaluation, severe limitation of low back motion required for 
a 40 percent evaluation under Diagnostic Code 5292 was not 
met or approximated.  

Additionally, on that August 1992 VA examination, there were 
no significant neurologic deficits of the lower extremities 
(although an x-ray showed lumbosacral spine narrowing with 
vacuum phenomenon and somewhat decreased sensation in the 
lower extremities).  Even assuming arguendo that Diagnostic 
Code 5293 for rating intervertebral disc syndrome was 
applicable with respect to the one-year period prior to May 
12, 1992, a 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, a degree of severity that was not shown 
on said September 1989 or August 1992 VA examinations (a 20 
percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks).  Again, the propriety of 
said April 1997 and June 1998 rating decision's assignment of 
May 12, 1992, date of reopened claim, as the effective date 
of said increased evaluations for the service-connected low 
back and feet disabilities, where medical evidence dated 
years after that date of reopened claim initially showed 
increased disability, is not at issue; rather, the legal 
issue for resolution is whether an effective date earlier 
than May 12, 1992 should have been assigned.  Additionally, 
on August 1992 VA dermatologic examination, color photographs 
of the lower extremities did not indicate constant exudation 
or itching, extensive lesions, or marked disfigurement (the 
criteria for a 30 percent evaluation for the service-
connected fungal infection of the lower extremities).  

Applying the aforecited regulatory criteria and considering 
the one-year period prior to May 12, 1992, date of receipt of 
application to reopen the claims, said September 1989 and 
August 1992 VA examinations dated prior and subsequent to 
that one-year period in question do not indicate that 
appellant's service-connected disabilities of the back and 
lower extremities had increased in severity during that 
period as to warrant higher evaluations.  Accordingly, since 
it was not factually ascertainable that appellant's service-
connected low back disability was indicative of severe 
lumbosacral strain, severe limitation of back motion, or 
severe intervertebral disc syndrome, or that the service-
connected fungal disease of the lower extremities was 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement, one-year prior to the May 
12, 1992 date of receipt of reopened claims, an earlier 
effective date is not warranted for either disability, since 
the earliest date entitlement was reasonably shown was 
subsequent to date of receipt of reopened claims.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Since the 
preponderance of the evidence is against allowance of said 
claims, the benefit-of-the-doubt doctrine is inapplicable, 
for the aforestated reasons.  


ORDER

Since new and material evidence has not been submitted to 
reopen service connection claims for cardiovascular and 
kidney disabilities, the claims are denied.  Effective dates 
earlier than May 12, 1992 for an evaluation in excess of 40 
percent for appellant's service-connected low back 
disability, classified as lumbar spine degenerative disc 
disease, and in excess of 30 percent for service-connected 
fungal disease of the lower extremities, classified as tinea 
pedis and cruris with surgical removal of toenails, are 
denied.  


REMAND

As noted, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 became law.  Under the 
Veterans Claims Assistance Act of 2000, new duty to assist 
provisions include requiring VA to provide medical 
examination and opinion when such examination and opinion are 
necessary to make a decision on a claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time on said secondary 
service connection and total rating based on individual 
unemployability appellate issues.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  In an 
effort to assist the RO, the Board has reviewed the claims 
files and identified certain assistance that must be rendered 
to comply with the Veterans Claims Assistance Act of 2000.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case on said 
secondary service connection and total rating based on 
individual unemployability appellate issues.  

Concerning the secondary service connection for peptic ulcer 
disease appellate issue, appellant contends, in essence, that 
medication, including nonsteroidal anti-inflammatory agents, 
prescribed for his service-connected low back disability 
caused ulcer disease.  Initial review of the evidentiary 
record indicates that he was prescribed nonsteroidal anti-
inflammatory agents, such as Motrin; that Tagamet 
(cimetidine) was prescribed in the 1990's for mid-
abdominal/epigastric pain complaints; that gastritis was 
clinically assessed in 1998; and that appellant has recently 
testified that he experiences a "burning" sensation in his 
stomach.  However, it does not appear from the current 
evidentiary record that appellant has been afforded a VA 
gastroenterologic examination, including appropriate 
diagnostic studies (such as an upper gastrointestinal tract 
x-ray) with medical opinion as to the nature and etiology of 
any peptic ulcer disease that may be manifested.  

Additionally, said service connection issue is interrelated 
with the issue of a total rating based on individual 
unemployability.  Appellant's combined service-connected 
disabilities are considered 90 percent disabling and it does 
not appear that the current evidentiary record includes any 
medical opinion regarding whether he is able to obtain or 
retain any form of substantially gainful employment.  

Consequently, the RO should arrange appropriate VA 
examination, such as gastroenterologic examination, including 
appropriate diagnostic studies with medical opinion as to the 
nature and etiology of any peptic ulcer disease that may be 
manifested; and VA medical opinion should be obtained as to 
appellant's current employability status.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any additional, relevant clinical 
records (not already of record) that he 
may have in his possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided him relevant treatment.  
All available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folders.  
2.  The RO should obtain any additional, 
relevant VA medical reports, and 
associate these with the claims folders.

3.  The RO should contact appellant and 
request him to provide any relevant 
employment records that he may have in 
his possession, as well as the complete 
names and addresses of any former and/or 
current employer(s).  All available, 
relevant records should be obtained from 
any specified former and/or current 
employer(s), and associated with the 
claims folders.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
Veterans Claims Assistance Act of 2000; 
38 C.F.R. § 3.159 (2000).

5.  With respect to the issue of 
entitlement to service connection for 
peptic ulcer disease, claimed as 
secondary to medication prescribed for 
service-connected low back disability, 
the RO should arrange appropriate 
examination, such as gastroenterolgic.  
All indicated tests and studies should be 
performed, such as an upper 
gastrointestinal tract x-ray.

The examiner should review the entire 
claims folders and render an opinion as 
to whether it is as likely as not that:  
(a) Any peptic ulcer disease is currently 
manifested, and if so, is it causally or 
etiologically related to any service-
connected disability or medication 
prescribed for service-connected 
disability, including the service-
connected low back disability; and (b) if 
peptic ulcer disease is currently 
manifested, did any service-connected 
disability or medication prescribed for 
service-connected disability aggravate 
such non-service-connected peptic ulcer 
disease?  

The term "aggravate" used herein refers 
to post-service aggravation of a non-
service-connected condition by a service-
connected condition, to wit:  an increase 
in severity of a non-service-connected 
disability (any additional impairment of 
earning capacity) attributable to and 
caused by an already service-connected 
condition.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In the event any peptic ulcer disease is 
not currently manifested, the examiner 
should so state in writing for the 
record.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

6.  With respect to the total rating 
based upon individual unemployability 
issue, the RO should obtain appropriate 
medical opinion(s) with explanation in 
sufficient detail as to whether or not 
the service-connected disabilities, 
either singularly or in combination, 
prevent appellant from obtaining and 
engaging in all types of substantially 
gainful employment (such as relatively 
nonstrenuous, nonmanual labor consistent 
with his education and industrial 
background).  The entire claims folders 
should be reviewed by the medical 
professional(s) prior to rendering such 
medical opinion(s).  Any additional 
development, if deemed necessary, should 
be performed.

7.  The RO should review any additional 
evidence and readjudicate the secondary 
service connection for peptic ulcer 
disease and total rating based upon 
individual unemployability appellate 
issues, with consideration of applicable 
court precedents and statutory and 
regulatory provisions.  

All appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
furnished with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, to the extent such action is 
in order.  No action is required of the appellant until he is 
notified.  No opinion as to the outcome in this case is 
intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



